DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of CN202110177174.5 filed on 02/09/2021 has been retrieved by the office on 03/08/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-11, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 1, the claim recites “at least two sets of sensing light device” rendering the claim indefinite, as the term “set” indicates “a group or collection of things” thus, the claim reads the automatic lighting system comprises two sets of two or more sensing light devices (for a minimum of four sensing lighting device), wherein each set of two or more sensing light device comprises a light source module, a control module,  communication module and sensor module, in other words, it is unclear how two or more sensing light device share a single light source module, a control module, communication module and sensor module. 
Regarding claim 1, the claim recites term “the same communication network” which renders the claim indefinite as the term lacks antecedent basis. 
Regarding claim 1, the claim recites “the control module” which renders the claim indefinite, as there is at least two sets of sensing light device comprising a contorl module, thus unclear which “control module” from which set is controlling the light source. 
Regarding claim 2, the claim contains the trademark/trade name “Bluetooth”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “Near Field Communication Protocol” and, accordingly, the identification/description is indefinite.
Regarding claim 2, the claim recites “the communication module” which renders the claim indefinite, as there is at least two sets of sensing light device comprising a communication module, thus the term “the communication module” creates an antecedent basis issue, as it is unclear which module (from which set) the term is in reference to.
Regarding claim 2, the claim inherits all the deficiencies of claim 1, from which it depends on. 
Regarding claim 3, the claim recites “the sensor module” which renders the claim indefinite, as there is at least two sets of sensing light device comprising a sensor module, thus the term “the sensor module” creates an antecedent basis issue, as it is unclear which module (from which set) the term is in reference to.
Regarding claim 3, the claim inherits all the deficiencies of claim 1, from which it depends on. 
Regarding claim 4, the claim inherits all the deficiencies of claim 1, from which it depends on. 
Regarding claim 5, the preamble of the claim renders the claim indefinite, as it is unclear whether the claim is a method claim (an automatic lighting control method) or an apparatus claim (the automatic lighting system as claimed in claim 1)
Regarding claim 5, the claim recites “the sensor module, the communication module and the control module” which renders the claim indefinite, as there is at least two sets of sensing light device comprising “a sensor module, a communication module, and a control module” creates an antecedent basis issue, as it is unclear which module (from which set) the term is in reference to.
Regarding claim 5, the claim recites “an effective signal” which renders the claim indefinite, as in S1 and S2 there appears to “an effective signal” and it is unclear whether that’s the same signal or a different signal; furthermore, on line 4 the claim recites “if there is an effective signal” which is a conditional phrase that could or could not happen thus rendering the recitation of “the effective signal” recited on lines 6, 7, 8 and 11 indefinite, as there would be lack of antecedent basis when there isn’t “an effective signal” 
Regarding claim 5, there is a lack of antecedent basis for the term “the first brightness” and “the same device” 
Regarding claim 5, the claim inherits all the deficiencies of claim 1, from which it depends on. 
Regarding claim 6, the claim inherits all the deficiencies of claim 5, from which it depends on. 
Regarding claims 6, 7, 9 and 10, the claim recites “step 001” which renders the claim indefinite as there is a lack of antecedent basis for said step.  
Regarding claims 6, 8, 9 and 11, the claim recites “the control module” which renders the claim indefinite, as there is at least two sets of sensing light device comprising a control module, thus the term “the control module” creates an antecedent basis issue, as it is unclear which module (from which set) the term is in reference to.
Regarding claims 8 and 11, the claim recites “step 003” which renders the claim indefinite as there is a lack of antecedent basis for said step.  
Regarding claims 7 and 10, the claim recites “the sensor module, e” which renders the claim indefinite, as there is at least two sets of sensing light device comprising “a sensor module” creates an antecedent basis issue, as it is unclear which module (from which set) the term is in reference to.
Regarding claims 6 and 9, the claim recites “the effective signal delay of 30ms~100ms” and “the effective signal delay of 50ms” respectively, which renders the claim indefinite as there is a lack of antecedent basis for said term, and unclear how the signal is being utilized.   
Regarding claims 10, the claim recites “a detection period” which renders the claim indefinite as this presents an improper antecedent basis for said term, as it has already been recited in claim 7.  
The examiner cannot determine the metes and bounds of claims 5-11, because the claim recites both a method claim and an apparatus claim in addition to the indefiniteness of the claims, and thus those claims have not been further considered on its merits. 
For the purpose of compact prosecution, the examiner is interpreting claims 1-4 as follows: 
Claim 1. An automatic lighting system, comprising 
a plurality of sensing lighting devices each comprises 
a light source module
a control module
a communication modules 
a sensor modules each of the communication modules communicate on a common 
each of the control module is configured to: 
controls the brightness of the respective light source module from the respective sensor module the communication network 
Claim 2. The automatic lighting system as claimed in claim 1, wherein 
each of the communication module of the plurality of sensing lighting device uses near field communication (NFC), such as Bluetooth.	
Claim 3.  The automatic lighting system as claimed in claim 1, wherein each of the sensor module of the plurality of sensing lighting device is a microwave sensor.
Claim 4. The automatic lighting system as claimed in claim 1, wherein 
the plurality of sensing lighting devices a common illumination area.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2015/0076993A1 hereinafter “Mohan” 
Regarding claim 1, Mohan discloses an automatic lighting system, comprising 
a plurality of sensing lighting devices (¶22L1-2: a plurality of light fixtures) each comprises
a light source module (¶27L20-21: a luminaire of the light fixture) 
a control module (¶27L11-12: a controller) 
a communication modules (¶27L8-9: communication circuitry) 
a sensor modules (¶27L3: the sensor unit) each of the communication modules communicate on a common communication network (¶27L9-11: the communication ciruciry is operative to maintain a link with a network) and 
each of the control module is configured to: 
controls the brightness of the respective light source module from the respective sensor module the communication network (¶41L1-15: generate dimming signal based on at least one of the sensed signal and communication from the network; adjusting a dimming control of a luminaire based on the dimming control) 
Regarding claim 2, Mohan discloses the automatic lighting system as claimed in claim 1, wherein 
each of the communication module of the plurality of sensing lighting device uses near field communication (NFC), such as Bluetooth.	 (¶31L13-14: the beacons are transmitted using a lower-power Bluetooth transceiver) 
Regarding claim 4, Mohan discloses the automatic lighting system as claimed in claim 1, wherein 
the plurality of sensing lighting devices a common illumination area. (as shown in Fig.1 for example, the light fixtures are all within building 100)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mohan in view of US2021/0337640A1 hereinafter Peng.
Regarding claim 3, Mohan discloses the automatic lighting system as claimed in claim 1
Mohan does not explicitly disclose: 
each of the sensor module of the plurality of sensing lighting device is a microwave sensor.
	Peng discloses 
each of the sensor module of the plurality of sensing lighting device is a microwave sensor. (¶98: the motion detector sensor may be a microwave sensor)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to use the microwave sensor disclosed by Peng as the motion sensor disclosed by Mohan. 
One of ordinary skill in the art would’ve been motivated because it has been shown by the prior art the sensors are equivalent and often used interchangeably. 
Conclusion
 The examiner cannot determine the metes and bounds of claims 5-11, because the claim recites both a method claim and an apparatus claim in addition to the indefiniteness of the claims, and thus those claims have not been further considered on its merits. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        October 27, 2022